             Case 19-31483-ABA                   Doc 125        Filed 10/06/20 Entered 10/06/20 14:30:54 Desc Main
                                                      Document
                             U NITED S TATES B ANKRUPTCY   C OURT            Page 1 of 2       REQUEST FOR PAYMENT OF
                                   D ISTRICT OF N EW J ERSEY                                                    ADMINISTRATIVE EXPENSE
In re:                                                          Chapter 11
Û¼©¿®¼ Öò Ø±ª¿¬¬»® ¿²¼ Õ·³¾»®´§ Ó¿½¿´«-± Ø±ª¿¬¬»®
                                                                Case Number: ïçóíïìèíóßÞß


NOTE: This form should not be used for an unsecured claim arising prior to the commencement of
the case. In such instances, a proof of claim should be filed.

Name of Creditor: Albert Casalnova                                      Check box if you are aware
(The person or other entity to whom the debtor owed                     that anyone else has filed a
money or property.)                                                     proof of claim relating to your
                                                                        claim. Attach copy of
Name and Addresses Where Notices Should Be Sent:                        statement giving particulars.
                                                                        Check box if you have never
Keller Williams Realty                                                  received any notices from the
c/o Albert Caslanova                                                    bankruptcy court in this case.
203 Lennox Ave                                                          Check box if the address differs
Cape May, NJ 08204                                                      from the address on the
                                                                        envelope sent to you by the            THIS SPACE IS FOR COURT USE ONLY
                                                                        court.
ACCOUNT OR OTHER NUMBER BY WHICH CREDITOR                                    Check here if this request:
IDENTIFIES DEBTOR: n/a                                                         replaces a previously filed request, dated:
                                                                               amends a previously filed request, dated:
1. BASIS FOR CLAIM
                                                                                       Retiree benefits as defined in 11 U.S.C. §1114(a)
                      Goods Sold                                                       Wages, salaries and compensations (Fill out below)
                      Services performed
                      Money loaned                                                  Provide last four digits of your social security number ____________
                      Personal injury/wrongful death
                      Taxes
                      Other (Describe briefly)
                      Commission for sale of 414 14th Street
2. DATE DEBT WAS INCURRED: Ó¿§ îçô îðîð

3.     TOTAL AMOUNT OF REQUEST AS OF ABOVE DATE: ____________________________
                                                 $16,000.00
   Check this box if the request includes interest or other charges in addition to the principal amount of the request. Attach itemized statement of all
interest or additional charges.
4. Secured Claim
    Check this box if your claim is secured by collateral (including a right of
setoff).
     Brief Description of Collateral:

            Real Estate                          Motor Vehicle
            Other (Describe briefly)    ___________________________

       Value of Collateral: $

    Check this box if there is no collateral or lien securing your claim.
5. Credits: The amount of all payments have been credited and deducted for the purposes of                        T HIS S PACE I S F OR C OURT U SE O NLY
making this request for payment of administrative expenses.
6. Supporting Documents: Attach copies of supporting documents, such as purchase orders,
invoices, itemized statements of running accounts, contracts as well as any evidence of perfection
of a lien.
         DO NOT SEND ORIGINAL DOCUMENTS. If the documents are not available, explain.
         If the documents are voluminous, attach a summary.
7. Date-Stamped Copy: To receive an acknowledgment of the filing of your request, enclose a
self-addressed envelope and copy of this request.

Date:                                  Sign and print below the name and title, if any, of the creditor
                                       or other person authorized to file this request (attach copy of
                                       power of attorney, if any).
 ïðñêñîðîð
                                        Ì«®²»® Òò Ú¿´µô Û-¯ò     ñ-ñ Ì«®²»® Òò Ú¿´µ
                                       _____________________________________________________

     Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.

     NOTE: The filing of this request will not result in the scheduling of a hearing to consider payment of your administrative claim but will result in
     the registry of your administrative claim with the Bankruptcy Court. If you wish to have a hearing scheduled on your claim, you must file a motion
     in accordance with D.N.J. LBR 3001-1(b).                                                                                       rev.8/1/15
      Case 19-31483-ABA          Doc 125      Filed 10/06/20 Entered 10/06/20 14:30:54   Desc Main
                                             Document      Page 2 of 2

Falk, Turner

From:                            Albert Casalnova <alcasalnova@gmail.com>
Sent:                            Thursday, June 18, 2020 6:49 AM
To:                              Falk, Turner
Subject:                         414 14th/ Hovatter

Follow Up Flag:                  Follow up
Flag Status:                     Flagged



Hi Turner:
When the funds are dispersed please disburse accordingly
Sale price = $335,000 x 5%= $16,750 divided between brokerages= $8375.00
KW =$8375.00-750.00 credit to seller=$7625.00
Remax=$8375.00- $200= $8175.00
$200.00 re-embursement to Al Casalnova for re-imbursement for photos.


--
Thanks,
Al Casalnova
"Results One Client at a Time"




150+ HOMES SOLD IN 2019




Check out my reviews
Keller Williams Realty
M: 609-338-9588


www.jerseycoasthomes.com




                                                        1
